Citation Nr: 0030524	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-13 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from November 1970 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 RO rating decision which denied service 
connection for hepatitis and for hearing loss.


REMAND

The veteran's claims for service connection for hepatitis and 
hearing loss were denied by the RO on the rationale that the 
claims were not well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That basis for denying a 
claim has been eliminated by a recent law, and the new law 
also provides a number of rules pertaining to the VA's duty 
to assist a claimant.  See Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 2000).  
In view of this, the case must be returned to the RO for 
readjudication under the new law.  

Additional indicated development includes another RO effort 
to obtain medical records from shortly after service 
concerning hepatitis.  The veteran was discharged from active 
duty in September 1972.  The earliest medical evidence of 
hepatitis now on file is from the 1990s.  However, a VA 
exchange of beneficiary information form (VA Form 10-7131) 
shows that in January 1973 a VA Outpatient Clinic asked the 
RO for information on the veteran's eligibility for treatment 
of a hepatitis condition, noting treatment had been 
authorized on prima facie evidence of eligibility.  It is 
unclear to the Board, but this VA Outpatient Clinic may have 
been the one on Liberty Avenue (which is not part of the VA 
Medical Center (VAMC) on University Drive).  The RO scheduled 
the veteran for a VA examination concerning hepatitis, which 
was to take place in April 1973, but the veteran failed to 
report for this examination, and such fact was noted in the 
RO's May 1973 response on the VA Form 10-7131.  With his 1997 
claim for service connection for hepatitis, the veteran 
reported that his treatment shortly after service was at the 
VAMC on University Drive; in 1997 the RO asked the VAMC for 
any such records from 1972 and later, and the VAMC responded 
that it could find no records.  Under the circumstances, 
another effort should be made to obtain medical records of VA 
treatment for hepatitis shortly after service, including any 
treatment in 1972-1973 at the VA Outpatient Clinic (possibly 
on Liberty Avenue).

The Board notes that a November 1996 decision of an 
Administrative Law Judge granted the veteran disability 
benefits from the Social Security Administration (SSA).  SSA 
medical records have not been obtained and may contain 
information relevant to the VA claims for service connection 
for hepatitis and hearing loss, in which case the SSA medical 
records should be obtained.

The RO should also consider any other indicated development 
of the evidence under the standards set forth in the Veterans 
Claims Assistance Act of 2000.

Accordingly, the case is remanded to the RO for the following 
action: 

1.  The RO should comply with the 
provisions of the Veterans Claims 
Assistance Act of 2000, with regard to 
notification to the veteran of evidence 
needed to substantiate his claims for 
service connection for hepatitis and 
hearing loss, and with regard to the VA's 
duty to assist him in developing evidence 
pertinent to his claims.  

This includes, but is not limited to, 
another effort to obtain VA medical 
records of treatment for hepatitis at a 
VA Outpatient Clinic (possibly the clinic 
on Liberty Avenue) in 1972-1973, and 
obtaining copies of medical and other 
records considered by the SSA in awarding 
disability benefits.

2.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection for hepatitis and hearing 
loss.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given the opportunity to 
respond, before the case is returned to 
the Board.




		
      L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 3 -


